DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The arguments filed on 04/11/2022 are acknowledged and have been fully considered.  Claims 1-2, 4-12, 14-15, 17, 19, 23, and 27-29 are now pending.  Claims 3, 13, 16, 18, 20-22, and 24-26 are canceled; claims 1 and 23 are amended.
Claims 1-2, 4-12, 14-15, 17, 19, 23, and 27-29 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carley et al. (US20120231083; as filed on PTO-892 of 10/08/2020) as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works).

In regards to claims 1, 2, 6, 8 and 14, Carley teaches and claims a medicament comprising a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment (claim 1). The delayed release compartment maybe a solid, semisolid or liquid compartment and form a plurality of microparticles (claims 14 and 15). Carley teaches its solid compartment may be a sugar glass compartment (claim 4) and that microspheres made from starch or chitosan may be used (paragraph 0112).The cannabinoid is dronabinol (claim 17). According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (paragraph 0017).  Example 12 specifically teaches a plurality of pellets composition, wherein the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating comprising dronabinol (THC) dissolved in ethanol (solubilizer), dispersed in sodium lauryl sulfate (surfactant) and charged into Neusilin US2 (i.e. a silica core) and coated with ethylcellulose (drug releasing agent) (paragraph 0272). 
Carley also teaches that the core comprises a cannabinoid and excipient (paragraph 0116), such as cellulose derivatives, methylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, starch, pregelatinized starch, ethylcellulose, and microcrystalline cellulose, among others (paragraph 0135).
Going further into detail in regards to the plurality of the particles, Carley teaches that the “medicament is provided comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. By example, the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating” in example 12 (paragraph 0271). As understood in the art, this is a capsule with coated, solid pellets in it. Each individual pellet would have one core. This type of structure understood in the art for delayed release medication as NPL1 shows this in a diagram (see NPL1, page 2). Specifically, “each capsule contains equal amounts of 3 different types of beads—two of which are made with different delayed-release coatings” (see NPL1, page 1).  See MPEP 2131.01(II) for use of extrinsic evidence to explain the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-15, 17, 19, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 20120231083; as filed on PTO-892 of 10/08/2020) as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works).
The teachings of Carley et al. and NPL1 have been described supra.
Regarding instant claim 4, Carley teaches a delayed release dosage compartment is a dosage compartment comprising a release-modifying amount of a release modifier and a cannabinoid partitioned in said delayed release compartment and that a dosage compartment means a discrete layer, sphere, fraction or formulation encompassing a cannabinoid (paragraphs 0036-0037). Therefore it is understood the presence of cannabinoid in a delayed release modifier coating. Example 12 teaches delayed release pellets wherein Neusilin US2 is charged with the required quantity of dronabiniol to a fluid bed coater wherein the ethylcellulose coating dispersion is applied (paragraphs 0291-0296)
Regarding instant claim 5, Carley teaches a delayed release compartment comprises a release-modifying amount of a release modifier (release-controlling polymer) and that an immediate release compartment does not contain a release modifier, therefore the release of about 75% of the cannabinoid occurs within 60 minutes (paragraph 0039).
Regarding instant claim 7, Carley teaches the use of polyvinylpirrolidone as an outer layer comprising a cannabinoid to provide a more immediate release of the cannabinoid (paragraph 0116).
Regarding instant claims 9-12 and 15, Carly teaches its composition may be a liquid dosage compartment comprising an aqueous or semi-aqueous liquid component comprising a cannabinoid and organic co-solvents such as ethanol (paragraph 0101), lipophilic medium comprising triglycerides or oils such as borage oil (paragraph 0102) and surfactants such as sorbitan monooleate (paragraph 0138). Example 12 Table 7 further teaches the dronabinol dissolved in ethanol (solubilizer) and dispersed in sodium lauryl sulfate (surfactant).
Regarding instant claims 17 and 23, Carley teaches a plurality of pellets composition (Example 12, Table 7). Comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. The immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating. Wherein, the delayed release compartment contains 3.49% dronabinol (i.e. THC), dissolved in 15-65% ethanol (i.e. solubilizer) (disclosed in paragraph 0101), dispersed in 3.49% sodium lauryl sulfate (i.e. surfactant) and charged to 27.91% Neusilin (i.e. core) and coated with 5.30% ethylcellulose. According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (paragraph 0017).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Regarding instant claim 19, Carley teaches that the immediate release dosage compartment is the portion of a dosage form that releases greater than 75% of the cannabinoid contained in the portion within 60 minutes, or greater than 50% within 30 minutes in an in vitro dissolution assay (paragraph 0039) and that the release of a cannabinoid partitioned in a delayed release compartment is delayed by about any of: 100%, 150%, 200%, 300%, 400%, 500%, 600%, 700%, or 800%, compared to an immediate release medicament (paragraph 0036). Carley also discloses that a release modifier can act independently or in concert to cause the delayed release of a cannabinoid from a medicament or dosage compartment and/or that slow or delay the absorption of the cannabinoid in the gut (paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to manipulate and optimize the amounts of core, cannabinoids, release modifiers, surfactants and solubilizers to reach a target release profile or therapeutic window. As recognized by Carley, the skilled artisan can modify its formulation to meet a target PK profile. Examples of such modifications may include: adjusting drug to release modifier ratio; adjusting concentration of viscosity modifier (typically increasing the concentration slows release); adjusting the grade of the viscosity modifier (using a higher molecular weight polymer typically slows release); using different viscosity modifiers (separate material or combinations of materials) (paragraphs 0266-0270).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Regarding instant claims 27 and 28, Carley teaches its composition is administered orally to treat cannabinoid-sensitive disorders (abstract), such as sleep apnea anxiety, stress, headache, nausea, pain (paragraph 0019).
A reference is analyzed using its broadest teachings. MPEP 2123 [R-08.2012]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with that reasoning, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to rearrange the disclosed teachings of Carley et al. and arrive at the claimed invention.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over  Carley et al. (US 20120231083; as filed on PTO-892 of 10/08/2020) as detailed above for claims 1-2, 4-12, 14-15, 17, 19, 23, 27-28 in view of Bosse et al. (US10179109; as filed on PTO-892 of 10/08/2020). as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works).
The teachings of Carley et al. and NPL1 have been described supra.
Carley does not teach wherein prior to administration, the composition is sprinkled on food or nutrient that is solid, semi-solid, or liquid; into water; or into other types of liquid drink.
Bosse claims an oral dosage form comprising a plurality of particulates comprising a core and a layer enclosing the core, wherein said layer comprises an antiemetic (claim 1). Said antiemetic may be dronabinol, tetrahydrocannabinol and cannabinoid (claims 17). According to Bosse the capsules can be broken such that the particulates are sprinkled on soft foods and swallowed without chewing (col 52 lines 9-11). Further, Bosse teaches a particle with a sugar core, wherein at least one component is microcrystalline cellulose (col 1 lines 35-45). Also noting that a sugar core would be made of saccharides.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composition of Carley as disclosed by Bosse. One would have been motivated to use the known technique of Bosse and sprinkle the composition of Carley into soft foods to aid in the oral delivery of dosage forms. Such a combination of using a known technique to improve a similar product in the same way is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Claim Rejections - 35 USC § 102
In regards to applicant’s argument that Carley does not teach exactly one core, however examiner notes that the claims are given their broadest reasonable interpretation consistent with the specification. “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.” In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). In the instant case, examiner points out that Carley teaches that the “medicament is provided comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. By example, the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating” in example 12 (paragraph 0271). This is understood as a for example, a capsule with coated, solid pellets in it. Each individual pellet would have one core. This type of structure is known in the art for delayed release medication as NPL1 shows this in a diagram (see NPL1, page 2). Specifically, “each capsule contains equal amounts of 3 different types of beads—two of which are made with different delayed-release coatings” (see NPL1, page 1). These pellets have one core. See MPEP 2131.01(II) for use of extrinsic evidence to explain the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). 
As for the argument that the core does not comprise microcrystalline cellulose, celluloses, starches, saccharides, or mixtures thereof, examiner points out that a sugar glass compartment is made of saccharides. Further, Carley also teaches that the core comprises a cannabinoid and excipient (paragraph 0116), such as cellulose derivatives, methylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, starch, pregelatinized starch, ethylcellulose, and microcrystalline cellulose, among others (paragraph 0135).

Claim Rejections - 35 USC § 103
In regards to the applicant’s argument of Carley in view of Bosse, the teachings of Carley in regards to the core have been described above, Bosse claims an oral dosage form comprising a plurality of particulates comprising a core and a layer enclosing the core, wherein said layer comprises an antiemetic (claim 1). Said antiemetic may be dronabinol, tetrahydrocannabinol and cannabinoid (claims 17). According to Bosse the capsules can be broken such that the particulates are sprinkled on soft foods and swallowed without chewing (col 52 lines 9-11). Further, Bosse teaches a particle with a sugar core, wherein at least one component is microcrystalline cellulose (col 1 lines 35-45). Also noting that a sugar core would be made of saccharides.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composition of Carley as disclosed by Bosse. One would have been motivated to use the known technique of Bosse and sprinkle the composition of Carley into soft foods to aid in the oral delivery of dosage forms. Such a combination of using a known technique to improve a similar product in the same way is within the purview of the skilled artisan and would yield predictable results.

	Examiner would like to point out to applicant that the claims as written are broad and the limitations of the claims require a plurality of particles, with the open comprising language, namely a cannabinoid, a drug releasing agent and a core comprising the inert material. It is further noted that the instant claims claim ‘composition comprising a population of particles, wherein each particle comprises’ and as such the plurality of particles of Carley meet this limitation, and the particles of the instant claims contain no actual structure other than ‘comprising’ one core, cannabinoids and drug releasing agent. The 3 instant claimed components can be ordered or arranged in any way so long as the particle ‘comprises’ them and prior art mentioned above renders this invention obvious as discussed. Looking at the figures of Bosse, specifically figures 2 and 3, the general structure of the instant invention is shown (plurality of particles with a single core).  


Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 1611